                                                                                       ....... ~,
--~
~-- . i
          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified}'                                                                      Page I of I   l ~~    1.:.
                                                                                                                                                                             i,
          ==~================~=~........= = = = = = = = = = = = = = = = = = = ~                                                                                              I:
                                                                                                                                                                             ir:
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                             j
                                                                                                                                                                             't:
                                                                                                                                                                             rI
                              · United States of America                               JUDGMENT IN A CRIMINAL CASE
                                               V.                                      (For Offenses Committed On or After November I, 1987)


                                Benito Romero-Morelos                                  Case Number: 3:20-mj-20387

                                                                                                ePhP et erson
                                                                                       Chandra L.
                                                                                                                                                                             I
          REGISTRATION NO. 0767 6508
                                                                                       Defendant's Alton ey
                                                                                                                   FIi
                                                                                                                    .,    '   ~~   r=o
                                                                                                                                   ;"'.~-~~ ~,,.....
                                                                                                                                                                             J

                                                                                                                                                                             I
                                                                                                                                                                            .I
          THE DEFENDANT:                                                                                                 FEB 21 2020                                         I
           IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                            CLlHt< US DISTHIC-f COUHT
           D was found guilty to count( s)                                                               §OUTHERN DISTHICT OF CALIFORNIA
                                                                                                         OT
                                                                                                                                  DEPUTY
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                    Nature of Offense                                                            Count Number{s)
          8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

           •    The defendant has been found not guilty on count( s)
                                                                                    ----=======~---~~--
           •    Count(s)
                             -------~---------
                                                                                          dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a ter~---~fj                    .

                                           1 CJ-<J'IMESERVED                        • _________ days
                                       (

            IZl Assessment: $10 WAIVED IZI Fine: WAIVED
                                                                                                                                                                               I
            IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          . the defendant's possession at the time of arrest upon their deportation or removal.                                                                             . 1
            D Court recommends defendant be deported/removed with relative, - - - - - - - ~ - charged in case
                                                                                                                                                                              II

               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid.· If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Friday, February 21, 2020




                                                                                     UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                             3:20-mj-20387
